BUSSEY, Presiding Judge:
Thomas Nathaniel Taylor, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the offense of Attempted Burglary in the Second Degree; his punishment was fixed at two years imprisonment and from said judgment and sentence a timely appeal has been perfected to this Court.
Briefly stated, the evidence at the trial adduced that Frank Bruno was the owner of Bruno’s Furniture Store at 3704 N. Western in Oklahoma City. He testified that he left the store locked about 8:30 p. m. on March 5, 1970. Pursuant to a telephone call, he returned about 2:30 a.m. to discover the front door forced almost open. There were chip marks on the wood and the door opened with very little effort.
Cynthia Jean Clark testified that she lived in an apartment above the store and was awakened by pounding and hammering noises about 2:15 coming from downstairs on the outside. She called the police and then looked through her window and saw two men run from the direction of Bruno’s and get in a white Falcon automobile parked across the street. When the Falcon was not driven off, she called the police again. The police soon arrived and she saw them take two men out of the Falcon.
Officer Jerman of the Oklahoma City Police Department testified he arrived at Bruno’s Store about 2:20 a.m., and found defendant and another person lying down inside the automobile. Inside the car were a pair of gloves and a tire tool. The marks on Bruno’s door matched the tire tool.
The defendant did not testify, nor was any evidence offered in his behalf.
The defendant’s first proposition of error alleges that the verdict of the jury was not supported by the evidence. This Court has consistently held that it is the exclusive province of the jury to weigh the evidence and determine the facts, and when the evidence is based on probable testimony, the reviewing court will not interfere *801with the verdict. Bryant v. State, Okl.Cr., 478 P.2d 907.
The defendant’s final proposition contends that the punishment was excessive. We need only observe that the punishment was well within the range provided by law.
We are of the opinion that the judgment and sentence should be, and the same is hereby, affirmed.
NIX, and BRETT, JJ., concur.